J-S70011-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

EFRAIN MIRANDA, III

                            Appellant                  No. 229 EDA 2014


                Appeal from the PCRA Order December 10, 2013
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0004165-2011


BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                        FILED DECEMBER 23, 2014

        Efrain Miranda, III, appeals from the order of the Court of Common

Pleas of Lehigh County dismissing his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”).1 We affirm.

        This case arises from a lengthy investigation of drug sales in

Allentown, Pennsylvania.        On July 18, 2012, Miranda entered a negotiated

guilty plea to 10 counts each of possession with intent to deliver a controlled

substance (cocaine),2 conspiracy to commit possession with intent to deliver


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
    35 Pa.C.S. § 780-113(a)(30).
J-S70011-14



a controlled substance (cocaine),3 and corrupt organizations.4            The court

sentenced Miranda to an aggregate term of 12 to 29 years’ incarceration,

and denied his post-sentence motion for a modification of sentence on

September 12, 2012. Miranda did not file a direct appeal of his judgment of

sentence.

        Miranda filed the instant PCRA petition on July 8, 2013, which he

amended on November 22, 2013.                   An evidentiary hearing occurred on

December 6, 2013.            Following argument, the PCRA court dismissed

Miranda’s requests for relief. Miranda filed a timely pro se notice of appeal

and, as ordered by the court, filed a timely statement of errors complained

of pursuant to Pa.R.A.P. 1925(b).              The PCRA court, at Miranda’s request,

appointed the Lehigh County Public Defender’s Office to represent him.

        On appeal, Miranda raises the ineffectiveness of his trial counsel,

Angelo Almonti, Esquire.5 Specifically, Miranda claims that Attorney Almonti

was deficient regarding discovery and failed to explain fully and adequately

the plea negotiations.
____________________________________________


3
    18 Pa.C.S. § 903.
4
    18 Pa.C.S. § 911(b)(1).
5
  We note that Miranda has failed to cite any legal authority in support of his
position. See Pa.R.A.P. 2119(b); Commonwealth v. Johnson, 985 A.2d
915, 924 (Pa. 2009) (“[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”). However, this defect is not fatal to Miranda’s claims.



                                           -2-
J-S70011-14


      Our standard of review of a PCRA court’s denial of a petition for
      post-conviction relief is well-settled: we must examine whether
      the record supports the PCRA court’s determination, and whether
      the PCRA court’s determination is free of legal error. The PCRA
      court’s findings will not be disturbed unless there is no support
      for the findings in the certified record.

      Further, considering just the specific claim appellant has raised
      in this appeal, a PCRA petitioner will be granted relief only when
      he proves, by a preponderance of the evidence, that his
      conviction or sentence resulted from the “[i]neffective assistance
      of counsel which, in the circumstances of the particular case, so
      undermined the truth-determining process that no reliable
      adjudication of guilt or innocence could have taken place.” 42
      Pa.C.S.A. § 9543(a)(2)(ii).     As our [S]upreme [C]ourt has
      stated:

         It is well-established that counsel is presumed to have
         provided effective representation unless the PCRA
         petitioner pleads and proves all of the following: (1) the
         underlying legal claim is of arguable merit; (2) counsel’s
         action or inaction lacked any objectively reasonable basis
         designed to effectuate his client’s interest; and (3)
         prejudice, to the effect that there was a reasonable
         probability of a different outcome if not for counsel’s error.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010)

(citations omitted).   The PCRA court may deny a claim of ineffectiveness if

the petitioner’s evidence fails to meet a single one of these prongs.      Id.

Moreover, a PCRA petitioner bears the burden of demonstrating counsel’s

ineffectiveness. Id.

      Initially, we note that the PCRA court found Attorney Almonti’s

testimony credible and Miranda’s testimony not credible. Further, the record

supports the PCRA’s decision to dismiss Miranda’s petition for failure to

prove beyond a preponderance of the evidence that his sentence resulted

from the ineffective assistance of counsel.   See id.

                                     -3-
J-S70011-14



      Miranda’s first argument, that Attorney Almonti was ineffective for

failing to adequately review discovery with his client and contest a protective

order regarding discovery, is meritless. Attorney Almonti received discovery

in the form of five compact discs of wiretapped conversations as well as

some paper documents including, but not limited to, the criminal complaint,

relevant search warrants, affidavits of probable cause and inventory

receipts. On January 6, 2012, Attorney Almonti informed Miranda, by letter,

that he could not give him the discovery materials due to a protective order,

and requested that Miranda make an appointment to review the discovery in

his law offices. Miranda complied and together they reviewed the discovery

over the course of several sessions. At the PCRA hearing, Attorney Almonti

testified that he did not review every wiretap due to Miranda’s decision to

cooperate with the authorities and his desire for a non-trial disposition.

Attorney Almonti further testified that he did not contest the protective order

due to his belief that it would help his client, who was cooperating with the

authorities.   In light of these facts, it is clear that the trial court properly

determined that Miranda’s argument that Attorney Almonti was ineffective

for failing to review discovery is meritless. See id.

      Miranda also argues that Attorney Almonti was ineffective for failing to

explain fully all of the possible plea offers and why his client should plead

guilty. Again, the facts undermine this contention.

      At the PCRA hearing, Attorney Almonti testified that he repeatedly

explained to Miranda the maximum sentence he could receive. In addition,

                                      -4-
J-S70011-14



Miranda reviewed a chart authored by the Deputy District Attorney, detailing

each of Miranda’s drug deliveries and the accompanying standard sentence.

Attorney Almonti memorialized these conversations in a letter he sent to

Miranda on June 29, 2012, approximately two weeks before the guilty plea.

Additionally, Attorney Almonti testified that he met with Miranda in prison

the two days prior to the plea hearing as well as the day of the plea. During

these meeting, Attorney Almonti explained the different offers from the

Commonwealth. Furthermore, the trial court conducted an extensive guilty

plea colloquy in which it placed the maximum sentences on the record.

Based on these facts, the trial court properly determined that Miranda’s

argument that Attorney Almonti was ineffective for failing to explain all

possible sentences is meritless. See id.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2014




                                    -5-